IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 11 DB 2021 (No. 25 RST 2021)
                                           :
BONNIE RIVERA                              :   Attorney Registration No. 75199
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Out of State)




                                       ORDER


PER CURIAM


       AND NOW, this 6th day of May, 2021, the Report and Recommendation of

Disciplinary Board Member dated April 23, 2021, is approved and it is ORDERED that

Bonnie Rivera, who has been on Retired Status, has never been suspended or disbarred,

and has demonstrated that she has the moral qualifications, competency and learning in

law required for admission to practice in the Commonwealth, shall be and is, hereby

reinstated to active status as a member of the Bar of this Commonwealth. The expenses

incurred by the Board in the investigation and processing of this matter shall be paid by

the Petitioner.